Citation Nr: 1127730	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  00-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left hip disorder as secondary to a service-connected degenerative joint disease (DJD) of the lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1974 to March 1974, and July 1981 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a September 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for a left hip disorder as secondary to the service connected disability of DJD with radiculopathy of the right lower extremity.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in December 2004.  A transcript of the hearing is of record.  

The Board remanded the Veteran's claim for additional development in February 2005 and August 2008.  

In a November 1999 rating decision the RO denied service connection for schizophrenia, paranoid type (claimed as depression and schizophrenia).  The Veteran appealed this decision in a timely manner and in February 2005 the issue was remanded by the Board for additional development.  In August 2008 the Board re-characterized the issue as one of entitlement to service connection for a psychiatric disability, to include schizophrenia, depression, and post traumatic stress disorder (PTSD), and remanded the Veteran's claim for a VA examination to determine the nature and etiology of the claimed psychiatric disability.  A September 2008 VA examination identified the Veteran's claimed psychiatric disability as a mood disorder with depressive episodes and found that it was related to a service connected disability.  In a February 2009 rating decision the RO again re-characterized the issue; this time as a mood disorder with depressive episodes, and granted service connection.  A claim for benefits for one psychiatric disability also encompasses other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For an unknown reason, in a May 2011 post remand brief, the Veteran's representative contends that the issue of service connection for schizophrenia and PTSD are still on appeal, however, because the Veteran has been granted the full benefit he sought, namely service connection for a psychiatric disability, whether it be characterized as depression, a mood disorder with depression, schizophrenia, or PTSD, his claim of service connection for a psychiatric disability is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Clemons, supra.  


FINDING OF FACT

There is no competent evidence that the Veteran currently has a left hip disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder as secondary to a service-connected degenerative joint disease (DJD) of the lumbosacral spine disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2005, October 2006, April 2007, August 2008, and October 2008, letters, all of which were sent following the initial adjudication by the RO, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite the untimely notice, the Veteran's claim was subsequently readjudicated by a January 2011 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in November 2010 to determine the nature and etiology of his claimed left hip disorder.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was provided with the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

The Veteran seeks service connection for a left hip disorder as secondary to service-connected DJD of the lumbosacral spine.  At his December 2004 Board hearing, the Veteran testified that he has developed a left hip disability as a result of radiculopathy of his lower extremity associated with his lumbosacral spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  The Veteran is currently service connected for the following musculoskeletal disabilities: DJD of the lumbar spine, with a 40 percent rating; numbness of the right lower extremity, with a 10 percent rating; lumbar radiculopathy, left lower extremity, associated with DJD of the lumbar spine, with a 10 percent rating; DJD of cervical spine, with a 10 percent rating; and cervical radiculopathy of the left and right upper extremities, with separate 20 percent ratings.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no competent medical evidence that the Veteran has ever been diagnosed with any type of left hip disorder subsequent to service. The Veteran's STRs, although they do show treatment for numerous musculoskeletal complaints, do not indicate that the Veteran was ever diagnosed with, or treated for, a left hip disorder during service. 

A VA general medical and joints examination was conducted in February 1998.  Following a physical examination, the Veteran was given a diagnosis of normal medical examination of the left hip at this time.  

VA treatment records dated in February 1998 note that a review of medical images of the Veteran's left hip revealed that it was unremarkable.  

A February 2007 VA examination notes that the Veteran was present for evaluation of left hip pain, but that he denied left hip pain.  

A VA examination was conducted in November 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that his low back pain radiates into his left buttock, but that there is minimal pain in the left buttock or hip.  A physical examination of the lumbar spine and left hip was conducted, including range of motion testing.  An impression of normal left hip examination, with intermittent left hip buttock pain that is caused by lumbar disc herniation and lumbar radiculopathy, was given.  

The Veteran's current claim for service connection for a left hip disorder was received by the RO in August 1997, and during the lengthy pendency of his claim the medical evidence of record shows that he does not have a current left hip disorder.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Service connection on a direct or secondary basis cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain or numbness alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as pain in his hip.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to give an opinion as to whether he has a currently diagnosed left hip disorder or whether he has a left hip disorder that causes pain or other symptoms separate from his service connected DJD of the lumbar spine and lumbar radiculopathy of the left lower extremity disabilities.  Such is a matter for a medical professional.  See Layno, supra.  While the Veteran's reports of hip pain have been considered, the competent medical evidence of record, including the November 2010 VA examination report, shows that he does not currently have any type of left hip disorder and that his left hip and buttock pain is due to his other service connected disabilities.  See Jandreau, supra.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a left hip disorder as secondary to a service-connected DJD of the lumbosacral spine disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left hip disorder as secondary to a service-connected degenerative joint disease (DJD) of the lumbosacral spine disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


